Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 23, 2016

The Court of Appeals hereby passes the following order:

A16D0289. MURIAL MONTIA v. JP MORGAN CHASE BANK, N. A. et al.

      Murial Montia filed suit against Long Beach Mortgage Company, JP Morgan
Chase Bank, National Association, and PennyMac Corporation, alleging a quiet title
claim and seeking the appointment of a special master. After the trial court dismissed
the complaint for failure to state a claim, Montia filed an application for discretionary
appeal in this Court.
      The Supreme Court, however, has original appellate jurisdiction over cases
involving title to land. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (1). Because
this appeal involves title to land, jurisdiction appears to lie in the Supreme Court. See
Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              03/23/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.